Citation Nr: 1740922	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable disability rating for asbestosis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran's February 2017 substantive appeal, VA Form 9, indicated that he wanted a Board hearing at a local VA office; however, in a June 2017 statement, the Veteran withdrew his hearing request and directed that his claim be forwarded to the Board for adjudication.  As such, no outstanding hearing request is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination for his service-connected asbestosis in March 2015.  The VA examiner documented diagnoses of chronic obstructive pulmonary disease (COPD) and asbestos related pleural disease.  She further noted that the Veteran required inhalational bronchodilator therapy on a daily basis but did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Pulmonary function testing (PFT) revealed FVC 61 percent predicted, FEV-1 55 percent predicted, FEV-1/FVC 65 percent predicted, and DLCO 79 percent predicted.   The PFT report revealed that moderately severe obstruction was present and lung volumes were reduced indicating a concurrent restrictive process.  The examiner noted that although bronchodilators were not tested, a clinical trial may be helpful to assess the presence of a reversible component.  Also, the MVV was reduced more than the FEV-1 suggesting poor effort or concurrent neuromuscular disease.  The examiner reported that the PFT results accurately reflected the Veteran's current pulmonary function.  However, she also reported that the Veteran is too frail to perform PFT and that it is not possible to determine actual pulmonary function.  Pertinently, the examiner reported that the limitation in PFT testing was due to the Veteran's COPD and not the asbestosis.  Indeed, the examiner noted that the asbestosis does not affect pulmonary function.  She further reported that COPD is a separate diagnosis and not related to the asbestosis but is rather due to tobacco use.   

The Board also notes that a private treatment record dated July 2015 from J.H., M.D. documents respiratory treatment for the Veteran.  While Dr. J.H. noted a diagnosis of pleural plaque with presence of asbestos, he reported that the Veteran does not have any evidence of pulmonary fibrosis and therefore does not have asbestosis.  He noted that the Veteran's spirometry had gone down for the past 3 years for unclear reasons but he did not think it was due to asbestos exposure.  However, following spirometry testing, Dr. J.H. reported that the testing was consistent with a restrictive defect.  PFT results revealed FVC 74 percent predicted, FEV-1 80 percent predicted, and FEV-1/FVC 69 percent predicted.  Notably, Dr. J.H. reported that the Veteran does not have COPD and therefore did not attribute any PFT limitation to such.  The Board notes that a September 2016 report from Dr. J.H. indicates that spirometry testing conducted at that time was consistent with a mild obstructive defect, although Dr. J.H. only documented diagnoses of pleural plaque with presence of asbestos and tobacco abuse in remission.  He continued to note that a diagnosis of COPD was questionable.  

Based on the foregoing, the Board finds that the record is unclear as to whether the Veteran has COPD and if so, which respiratory symptoms are attributed to COPD and which symptoms are due to the service-connected asbestosis.  Therefore, the Board finds that the Veteran should be provided a VA examination on remand which clarifies these ambiguities and also documents current PFT results to determine the severity of the Veteran's asbestosis.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA respiratory examination to determine the severity of his service-connected asbestosis.  The claims folder must be made available and reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's asbestosis should be reported in detail (including all information for rating this disability under 38 C.F.R. § 4.97, Diagnostic Code 6833).  All necessary tests and studies are to be performed unless contraindicated, including pulmonary function tests.   

The examiner is also requested to provide an opinion as to whether the Veteran currently has COPD and if so, what respiratory manifestations are due to the COPD and which manifestations are due to the asbestosis.  In making such determination, the examiner should reconcile the accuracy and conflicting reports of the March 2015 VA respiratory examination which documents a diagnosis of COPD and attributes the Veteran's respiratory symptoms to the COPD as well as July 2015 and September 2016 private treatment records from Dr. J.H. which indicate the Veteran does not have COPD.  

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




